DETAILED ACTION
Applicants' arguments, filed 04/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 371 of PCT/JP2016/087336 filed on 12/15/2016 which draws foreign priority to JAPAN 2016-211238 filed on 10/28/2016, JAPAN 2015-24885 filed on 12/21/2015, JAPAN2015-248846 filed on 12/21/2015, JAPAN 2015-247937 filed on 12/18/2015, and JAPAN 2015-247782 filed on 12/18/2015.

Claim Status
Claims 1-3, 5-8, 11-16 and 29 are pending and currently under examination. Claim 29 was added by Applicant and is supported by the specification.




Information Disclosure Statement
The information disclosure statement (IDS) dated 03/09/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP§ 609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Objections
Claim 1 is objected to because of the following informalities: improper grammar.  More specifically, the statement "(wherein, G represents a sugar residue; Rs independently represent hydrogen atom or an alkyl group having 1 to 3 carbon atoms; and n represents an integer of 1 to 4)" should not be in parenthesis.  Appropriate correction is required. Examiner suggests removing the parenthesis from the recitation. 

Claim Rejections - 35 USC § 103- Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 11-16, and 29 stand rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al. (JP 2009-298748 A - provided on IDS dated 9/16/2019) in view of Yamazaki et al. (JP 2005-272454) and Hado et al. (JP 3,882,067 B2 - provided via IDS dated 3/7/2018).
Ishigami et al. teaches a method for producing a cosmetic composition that comprises mixing a first and second surfactant, polyglycerol fatty acid ester and sucrose fatty acid ester (fulfilling claim limitations of claims 9-11), together with water (i.e. surfactants are dissolved in water) which is then mixed with an oil phase and subsequently an aqueous phase component is added thereafter (para [0076]).  Ishigami et al. teaches providing the two surfactants at a ratio of 2:1 and a total composition percentage of surfactants of 6 wt% is used (para [0074], Table 1- First surfactant=Q18Y=decaglycerol monostearate, second surfactant=S-190=sucrose monoglycerol ester), giving individual concentrations of the first and second surfactant of 4 wt% and 2 wt% respectively, which ratio and percentages all fall within the values required by claims 5-8.  Ishigami et al. further teach adding a polyhydric alcohol glycerin/dipropylene glycol to the composition at approximately 15 wt% and the oil phase to the composition at 15 wt% (Table 1, SLC-7- Gly=glycerin, Oil phase=TOG-glyceryl trioctanoate and DMSHS-dodecamethylcyclohexane siloxane), which concentrations fall within the amounts required by claims 12-13.  When considering the SGL-7 example in Table 1, which contains 6% surfactants (but which may comprise up to 10 wt% according to paragraph [0035]), 15% polyhydric alcohols (which may be as low as 1 wt% in the preferred embodiment according to paragraph 39, and at less than 1% there may be difficultly forming a gel [0039]) and a range of water of more than zero but less than 58.50% based upon the fact that the total water is split between the intermediate phase and the later added aqueous phase containing the plant extract, a concentration of surfactants in the formed intermediate is envisaged that overlap with the claimed 35-75% (Table 1, para [0076]).  For example, when approximately 3.5-8.5% or less of the total water present in the composition is present in the intermediate phase, and total amount of surfactant are 10 wt% of the total composition as suggested by paragraph [0035] with 10-15 wt% polyhydric alcohols, the concentration of surfactant falls within the concentration required by claim 1.  Furthermore, adding a minimal amount of water to the intermediate phase as suggested by Ishigami (para [0055]).  Additionally, Ishigami teach that the amount of surfactant is a result effective variable, where addition of too little results in the amount of oil added in the composition limited while too much results in skin irritation (para [0035]). Ishigami et al. further teach hydroquinone as a possible active ingredient to be added to the composition (para [0071]).
Ishigami et al. teaches the process and composition as discussed above, but fail to specifically teach that the surfactants include surfactin and fails to explicitly exemplify an intermediate phase that contains 20-85% surfactant.  The teachings of Yamazaki et al. cure this deficit.  
Yamazaki et al. suggests a cosmetic composition that may be in the form of an emulsion and that contains the surfactant surfactin, a hydroquinone whitener as well as a sucrose fatty acid ester surfactant and water (abstract). Yamazaki et al. teach that the inventive composition, including use of surfactin surfactant did not diminish the whitening effect of the hydroquinone whitener and that the composition had an excellent skin feel, including smoothness and lack of stickiness (p. 2 of machine translation).
Ishigami et al. and Yamazaki et al. teach the process and composition as discussed above, but fail to specifically teach that the surfactants include an alkyl glycoside represented by formula 1 such as 3,7 dimethyloctyl maltoside. The teachings of Hado et al. cure this deficit.  
Hado et al. teach making a 3,7-dimethyloctyl maltoside that makes an excellent replacement for other sugar-based surfactants in cosmetic compositions, providing additional benefits over the conventional sugar surfactants (para [0001], [0006], [0023]).
Hado et al. teaches a surfactant for use in a cosmetic composition but fails to expressly teach a method of producing a cosmetic composition as instantly claimed. 
Regarding the inherent properties of viscosity and interfacial tension recited in claims 2-3, such would have naturally flowed from following the teachings of the prior art Ishigami et al. which teaches formation of a composition which has total amounts of each component that fall within the total amounts of components required by the instant claims.  See PAR Pharm., Inc. v. TWI Pharm., Inc.  773 F.3d 1186 (Fed. Cir. 2014), In re Spada 911 F.2d 705 (Fed. Cir. 1990).  
Regarding the limitations of claims 14-16, Ishigami et al. teach the composition is a cosmetic composition which is applied to skin and demonstrates itself to be a pseudo-horny layer on the skin surface (para [0093]-[0096]), thus meeting the limitation of these claims. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishigami et al.,Yamazaki et al. and Hado et al. because all of the references concern the use of specific non-ionic surfactants in cosmetic compositions.  It would have been prima facie obvious to one of ordinary skill in the art to substitute surfactin for the polyglycerol fatty acid esters of Ishigami et al. with a reasonable expectation of success because Yamazki et al. teach use of the same co-surfactant as Ishigami et al. as well as teach the composition can be used with the same active in cosmetic compositions.  Furthermore, one of ordinary skill in the art would have been motivated to do so because Yamazaki et al. teach that providing surfactin in such a composition results in excellent skin feel, including lack of stickiness and excellent smoothness.  Additionally, as Hado et al. teach that the claimed 3,7-dimethyloctyl maltoside is an excellent replacement for conventional sugar surfactants utilized in cosmetics, one of ordinary skill in the art would have found it obvious to switch the sugar fatty acid esters taught in Yamazaki et al. and Ishigami et al. with the claimed 3,7-dimethyloctyl maltoside with a reasonable expectation of success.  
	Regarding the concentration of surfactant in the intermediate phase, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, as the amount of surfactant is a result effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of surfactant present in order to obtain a composition wherein the amount of oil able to be added to the composition is not unduly restricted, nor does the composition causes skin irritation.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.




Response to Arguments
Applicant argues that Ishigami teaches away from the limitation of instant claim 29 wherein the amount of higher alcohols is less than 1%.
	The Examiner does not find the argument persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments MPEP §2123. Ishigami discloses that when the amount of higher alcohols is less than 1% it may be difficult to form a gel, not that a gel cannot be formed. The disclosure of an alcohol range of less than 1% by Ishigami is not teaching away from a gel composition. Ishigami’s disclosure of the use of higher alcohols at less than 1% as being non-preferred does not exclude the higher alcohols being used in this range. Furthermore, the section of the specification in the instant application that supports the inclusion of new claim 29, states: 
“When the polyhydric alcohol content is less than 1% by mass, the oil phase component may not be sufficiently retained in the intermediate phase, whereas when the polyhydric alcohol content is higher than 30% by mass, refreshing feel may be hardly obtained when the resulting composition is applied to the skin.”;

As such, the instant specification is in line with the teachings of the Ishigami that higher alcohol may be used at less than 1%. Examiner also notes that Ishigami et al. teaches a more preferred range of higher alcohols is 1 to 8 parts per 100, which approaches the instantly recited range in claim 29. MPEP 2144.05 (I).  As, such the Applicants argument is unpersuasive. 
Applicant argues that Ishigami et al.’s teaching on viscosity in paragraph 59 teaches away from the instant invention.
The Examiner does not find the argument persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. viscosity of the end product) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the Applicant’s argument is unpersuasive. 

Applicant argues that the declaration submitted 04/11/2022 shows criticality for the recited limitation “a total concentration of said first and second surfactants in said intermediate phase is 35% to 75% by mass” which, would overcome the prima facie case of obviousness set forth in the current obviousness rejection.
The Examiner does not find Applicant’s argument persuasive. When overcoming an obviousness rejection, the burden is on the Applicant to establish the results are unexpected and significant MPEP 716.02(b)(I) and explain the proffered data MPEP § 716.02(b)(II). Applicant has provided a declaration and data, but has not established a clear nexus between the data and the instant claims. Neither the specification nor the declaration defines the terms “first surfactant” and “second surfactant” and the table provided in the declaration does not clearly set forth the components, phases, or steps of making. As such, Applicant’s declaration does not clearly set forth whether the tested formulations fall within the scope of the instant claims as required by MPEP § 716. 
Moreover, and even assuming purely arguendo that the tested formulations do fall within the scope of the instant claims, Applicants still would not have met their burden of demonstrating that the results are commensurate in scope with the claims as required by MPEP 716.02(d). Specifically, applicant’s comparison employs heating (to 80 degrees Celsius) during mixing and homogenization (see declaration and specification at [0074]). It is not clear from the declaration that the desired particle size and usability would occur absent such heating and homogenization steps, which would reasonably be expected to affect the efficiency of those processes and thus the ultimate size and quality of the particles obtained thereby. Thus, even if – again purely arguendo – the showing of unexpected results were persuasive, the claims would still not be allowable since they do not appear to recite heating and homogenization conditions reasonably representative of those used in the comparisons. 

Conclusion
No claims are currently allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                            
/Frederick Krass/Supervisory Patent Examiner 
Art Unit 1612